Citation Nr: 1234617	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU rating) on an extra-schedular basis, prior to October 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel





INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962 and from November 1962 to November 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Specifically, in the February 2005 rating decision the RO denied a TDIU rating.

This case was remanded by the Board in December 2008 and July 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

As was noted in the July 2011 Board Remand, in a December 2009 rating decision, the RO granted entitlement to TDIU rating under 38 C.F.R. § 4.16(a), effective from October 10, 2006.  Thus, the Veteran was not granted the full benefit sought, and the issue of entitlement to TDIU rating under 38 C.F.R. § 4.16(b), prior to October 10, 2006, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

Also, as was noted in the December 2009 rating decision, the RO denied a claim for entitlement to automobile and adaptive equipment or adaptive equipment only in a July 2009 rating decision.  In a May 2011 written brief presentation, the Veteran's representative disagreed with the July 2009 denial of the claim. Unfortunately, this disagreement with the denial for automobile and adaptive equipment was not received within a year from the date the RO mailed notice of the rating decision denying the claim.  It is therefore not a valid notice of disagreement and the July 2009 rating decision has become final. 38 C.F.R. § 20.302(a) (2010).  The Board therefore finds that the Veteran has filed a new claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it is not currently before the Board.  It is therefore, once again, referred to the AOJ for the appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  On June 30, 2004, the Veteran filed a claim for a TDIU rating (including on an extra-schedular basis).  In connection with this claim the Veteran submitted two statements from his treating physicians, each dated in June 2004, wherein the physicians opined that the Veteran was unemployable due to his service-connected low back and bilateral knee disorders.  By a rating decision dated in February 2005 the RO denied the TDIU claim, finding that the Veteran did not meet the percentage standards for a TDIU rating.  Thereafter, the Veteran perfected an appeal concerning the denial of a TDIU rating.

2.  By rating decision dated in July 2008 the RO granted service connection for heart disease secondary to the Veteran's service-connected hypertension and assigned a 60 percent rating from October 10, 2006, the date of the claim.

3.  A November 2009 VA examiner opined that the severity of the Veteran's hypertensive heart disease with cardiomyopathy significantly impacted the Veteran's ability to secure/maintain gainful employment in either physical or predominantly sedentary work with this level of dyspnea.  With regard to the Veteran's service-connected hiatal hernia, bilateral knee prosthesis, and low back disorder, the examiner opined that these disorders would certainly prevent the Veteran from engaging in physically demanding employment, but would permit predominantly sedentary jobs such as clerical/office work, computer data entry, or telephone sales/representative work.  

4.  The Veteran has a General Education Diploma (GED) and has employment history working as a mail handler and motor coach operator.

5.  In a December 2009 rating decision the RO granted a TDIU rating effective from October 10, 2006, the date that the Veteran was granted service connection for heart disease and met the percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a).

6.  In a July 2012 administrative decision, the Director of the Compensation and Pension Service noted that the Veteran worked as a mail handler for the United States Postal Service until 1992, and then worked from October 1994 to February 2002 as a motor coach operator, working 40 plus hours each week.  The Director noted the November 2009 VA examination report and found that the evidence did not establish that the Veteran was unemployed and unemployable due to his service-connected disabilities to warrant a TDIU rating, under 38 C.F.R. § 4.16(b), prior to October 10, 2006.

7.  The evidence of record is in relative equipoise as to whether the Veteran, who failed to meet the percentage standards of 38 C.F.R. § 4.16(a) prior to October 10, 2006, was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, as of June 30, 2004 (the date of receipt of the TDIU claim).


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating due to the service-connected disabilities on an extra-schedular basis, from June 30, 2004, to October 9, 2006, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102. 4.3, 3.341, 4.16(b), 4.19 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been awarded a TDIU rating under 38 C.F.R. § 4.16(a), effective from October 10, 2006, the date of the award of service connection for heart disease.  The Veteran now seeks to establish entitlement to TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b), arguing he has been unemployed since February 2002 by reason of his service-connected disabilities and filed a claim for a TDIU rating in June 2004.

Factual Background

The Veteran has approximately 20 years of active military service and was discharged in November 1980.  Immediately upon discharge he submitted a claim for service connection and, by rating decision dated in February 1981 the RO granted service connection for arthritis, multiple joints (including the back and both knees) assigning a 10 percent disability, hypertension assigning a noncompensable disability rating, and duodenal ulcer assigning a noncompensable disability rating, each of these ratings effective December 1, 1980, the day after the Veteran's discharge from military service.  

In October 1985 he underwent surgery on his left knee and, by rating decision dated in March 1986 the RO granted a temporary total rating under 38 C.F.R. § 4.30 for arthritis, multiple joints effective October 28, 1985, the date of the surgery, and continued a 10 percent rating effective December 1, 1985.  The RO also granted service connection for hemorrhoids assigning a noncompensable disability rating effective December 1, 1980.  By rating decision dated in October 1986 the RO separated out the Veteran's service-connected arthritis to arthritis of the spine, assigning a noncompensable disability rating , arthritis of the right knee assigning a noncompensable disability rating , and arthritis of the left knee assigning a 10 percent disability, each of these ratings effective December 1, 1980.  

In July 1991 the Veteran underwent surgery on his right knee and, by rating decision dated in March 1992, the RO granted a temporary total rating under 38 C.F.R. § 4.30 for the right knee effective July 26, 1991, the date of the surgery, and continued a noncompensable disability rating effective October 1, 1991.  In May 2001 the Veteran underwent surgery on his right knee again and, by rating decision dated in May 2002, the RO granted another temporary total rating under 38 C.F.R. § 4.30 for the right knee effective May 1, 2001, the date of the surgery, and assigned a 10 percent disability rating effective June 1, 2001.  Thereafter, by rating decision dated in August 2002 the RO increased the Veteran's disability rating to 30 percent for the right knee effective July 1, 2003.  

In February 2004 the Veteran underwent surgery on his left knee and, by rating decision dated in May 2004, the RO granted another temporary total rating under 38 C.F.R. § 4.30 for the left knee effective February 4, 2004, the date of the surgery, and assigned a 30 percent disability rating effective July 1, 2005.  Significantly, these records show that the Veteran suffered paroxysmal atrial fibrillation immediately following the left knee surgery.

The Veteran submitted a claim for a TDIU rating on June 30, 2004.  In connection with this claim the Veteran submitted two statements from his treating physicians.  In a June 2004 statement Dr. H.G.S. wrote that due to the Veteran's arthritis and subsequent bilateral knee replacements, the Veteran was unemployable.  Similarly, in a June 2004 statement Dr. R.E.P. wrote that the Veteran was disabled because of knee replacements and arthritis of the spine.  Also, a February 2004 private treatment record notes that the Veteran was no longer capable of carrying out activities of daily living.  By rating decision dated in February 2005 the RO denied a TDIU rating, finding that the Veteran's two separate 30 percent ratings for the knees along with the combined rating of 60 percent did not meet the schedular requirements for a TDIU rating (under 38 C.F.R. § 4.16(a)).  Thereafter, the Veteran disagreed with the February 2005 rating decision and perfected an appeal. 

This case was before the Board in December 2008 at which time the case was remanded for additional development. Specifically, the Board noted that the Veteran's August 2006 statement and a November 2006 statement from Dr. W.H. (wherein the physician noted that the Veteran's service-connected hypertension led to the Veteran's subsequent atrial fibrillation) reasonably raised the issue of entitlement to service connection for a heart disorder, to include atrial fibrillation, as secondary to the Veteran's service-connected hypertension.  The Board remanded the case so that the RO could adjudicate a claim of entitlement to service connection for a heart disorder as secondary to the service-connected hypertension and indicated that the issue of a TDIU rating could not be adjudicated until the RO adjudicated the heart disorder issue.

However, it appears that the RO had, in fact, already granted service connection for heart disease as secondary to the service-connected hypertension in a July 2008 rating decision and assigned a 60 percent disability rating, effective from October 10, 2006, purportedly the date of the claim.  

In response to the July 2008 grant of service connection for heart disease as well as the December 2008 Board remand, the RO obtained a medical opinion regarding the Veteran's employability in November 2009. Significantly, the November 2009 VA examiner opined that the severity of the Veteran's hypertensive heart disease with cardiomyopathy significantly impacted the Veteran's ability to ambulate more than a few feet without significant dyspnea and palpitations.  Significantly, the examiner noted that the Veteran became markedly short of breath simply transferring from a motorized scooter to the examination table (less than 10 feet ambulation) and was even short of breath (SOB) with merely standing to transfer.  The examiner noted that a June 2009 echocardiogram revealed a severely dilated left ventrical with severely reduced systolic function as evidence by ejection fraction of 30 percent.  The examiner, therefore, opined that it was doubtful that the Veteran would be able to secure/maintain gainful employment in either physical or predominantly sedentary work with this level of dyspnea.  With regard to the Veteran's hiatal hernia, bilateral knee prosthesis, and low back disorder, the examiner opined that these disorders would certainly prevent the Veteran from engaging in physically demanding employment, but would permit predominantly sedentary jobs such as clerical/office work, computer data entry, or telephone sales/representative work.  

The information of records reveals that the Veteran has a GED and has employment history working as a mail handler and motor coach operator.

In a December 2009 rating decision the RO granted a TDIU rating (under 38 C.F.R. § 4.16(a)), effective from October 10, 2006, the date service connection was established for the Veteran's heart disease. However, in a July 2011 Remand, the Board noted that because the Veteran was not granted the full benefit sought, the issue of entitlement to a TDIU rating under 38 C.F.R. § 4.16(b), prior to October 10, 2006, was still before the Board.  See AB v. Brown, 6 Vet. App. at 38-40 (explains the holding in Hamilton v. Brown, 4 Vet. App. 528, 541 (1993) (Once a claim is placed in appellate status by virtue of a previously filed Notice of Disagreement (NOD), the claimant may not file an additional NOD which could confer jurisdiction as to that claim)); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addresses the appropriateness of stage-ratings in claims for increase, with relevant focus for adjudication on the evidence concerning the state of the disability from the time period one year before the claim was filed and until VA makes a final decision on the claim) (emphasis added).

In the July 2011 Remand, the Board directed that the RO refer the issue of a TDIU rating due to the service-connected disabilities, prior to October 10, 2006, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, for a determination of whether the Veteran's disability picture required the assignment of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).  See VAOPGCPREC 6-96, slip op. at 15-16 (Aug. 16, 1996).  Such an administrative decision was made in July 2012, denying a TDIU rating on an extra-schedular basis.  Significantly, the decision indicates that a VA Form 21-8940 received from the Veteran, in October 2009, shows that the Veteran worked as a mail handler for the United States Postal Service until 1992, and then worked from October 1994 to February 2002 as a motor coach operator, working 40 plus hours each week.  In this decision, the Director of the Compensation and Pension Service found that his review of the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities prior to October 10, 2006.  As such, a TDIU rating on an extra-schedular basis, under 38 C.F.R. § 4.16(b), was not established for any period prior to October 10, 2006.

Also of record are records from the Social Security Administration showing that the Veteran has been in receipt of disability benefits effective from April 2002 due to degenerative disc disease and obesity.  

 TDIU Rating Prior to October 10, 2006

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides one exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must determine without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341, 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standard enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Analysis

The information of record discloses that VA accepted a June 30, 2004, statement as a claim for a TDIU.  Having determined that June 30, 2004, is the date of receipt of that claim, the Board must now look to the record to determine, although failing to meet the percentage standards of 38 C.F.R. § 4.16(a), whether the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities pursuant to 38 C.F.R. § 4.16(b), prior to October 10, 2006.

The Veteran's service-connected disabilities presently include heart disease associated with hypertension, evaluated as 60 percent disabling effective October 10, 2006; arthritis of the right knee, status post total arthroplasty, evaluated as 30 percent disabling effective July 1, 2003; residuals of total left knee replacement, evaluated as 30 percent disabling effective July 1, 2005; arthritis of the lumbosacral spine and sacroiliac, evaluated as 20 percent disabling effective November 24, 2009; hypertension, evaluated as noncompensably disabling effective December 1, 1980; hemorrhoids, evaluated as noncompensably disabling effective December 1, 1980; and duodenal ulcer and hiatal hernia, evaluated as noncompensably disabling effective December 1, 1980.

Significantly, a TDIU rating has been assigned under 38 C.F.R. § 4.16(a), as of October 10, 2006, the purported date of a claim for service connection for heart disease as well as the date that the Veteran met the percentage standards for a TDIU rating.

While the Veteran did not meet the percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a), prior to October 10, 2006, there is evidence dated prior to October 10, 2006, that calls into question the Veteran's ability to secure and follow a substantially gainful employment by reason of his service-connected conditions.  As indicated above, the Veteran has been unemployed since February 2002.  He has a GED and has employment history working as a mail handler and motor coach operator.  Also, in two statements from his treating physicians, each dated in June 2004, the physicians opined that the Veteran was unemployable due to his service-connected low back and bilateral knee disorders.  

While the Director of Compensation and Pension Service determined in July 2012 that the Veteran was not unemployed and unemployable by reason of his service-connected disabilities to warrant a TDIU rating under 38 C.F.R. § 4.16(b), prior to October 10, 2006, the Board has the authority to consider the propriety of an extra-schedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation and Pension Service.  Bowling, 15 Vet. App. at 1.

In the present case, while the record shows that the Veteran has been unemployed since February 2002, the earliest indication of unemployability is June 30, 2004, the date of the Veteran's TDIU claim.  Also, while the November 2009 VA examiner along with the Director of Compensation and Pension Service opined that the Veteran's service-connected disabilities, other than heart disease, do not preclude substantially gainful employment, in two statements from his treating physicians, each dated in June 2004, the physicians opined that the Veteran was unemployable due to his service-connected low back and bilateral knee disorders as early as June 2004.  Thus, considering the Veteran educational attainment and employment history, and affording the Veteran the benefit of the doubt, the Board determines that the criteria for a TDIU rating on an extra-schedular basis are met, for the period from June 30, 2004, to October 9, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in July 2004 and November 2006 letters and the claim was readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the onset and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that there are several references to documents that are not currently in the claims file.  Significantly, the December 2008 Board remand refers to an August 2006 claim for service connection for a heart disorder, the July 2008 rating refers to a October 10, 2006 claim for service connection for a heart disorder, and the July 2008 rating decision refers to a June 2008 VA heart examination.  Thus, it appears that these documents are missing.  However, the Board finds that given the favorable disposition in this case, along with the fact that none of the referenced documents is dated prior to June 30, 2004, there is no prejudice to the Veteran in failing to attempt these documents.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to a TDIU rating due to the service-connected disabilities on an extra-schedular basis, from June 30, 2004, to October 9, 2006, is granted, subject to the laws and regulations governing the payment of monetary awards.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


